Citation Nr: 0711289	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for frozen feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to October 
1954.

This claim is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is of 
record.

There are indications in the claims file that the veteran's 
service medical records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  However, 
there appears to be a relatively full compliment of service 
medical records in the file, including treatment records 
dated in August 1951, December 1951, January 1952, September 
1952, October 1952, December 1952,  March 1954, April 1954, 
May 1954, June 1954, October 1954, and dental records dated 
in 1952 and 1954.  Moreover, none of the records reflect any 
fire damage.  

Nonetheless, the Board will proceed on the assumption that 
some records have been destroyed in the NPRC fire and provide 
a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
addition, the Board is directed to explain its findings and 
conclusions and consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Next, the Board notes that additional evidence has been 
received since the case was certified for appeal regarding 
the veteran's claim for PTSD.  Given the favorable outcome to 
the veteran, there is no prejudice in proceeding with 
consideration of this issue without affording the RO an 
opportunity to review the evidence in question.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As discussed below, the issue of service connection for a low 
back disorder is being reopened and will then be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's diagnosis of PTSD has been related to in-
service stressors.

2.  The service department records verify that the veteran's 
unit was involved in combat with the enemy in September 1951, 
at a time when he was assigned there.

3.  There is sufficient verification of credible supporting 
evidence suggestive of an in-service stressor.

4.  In September 2006 correspondence, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue regarding frozen feet.

5.  By decision dated in May 1999, the Board denied 
entitlement to service connection for a low back disorder.

6.  Evidence received since the Board's May 1999 decision 
bears directly and substantively on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.




CONCLUSIONS OF LAW

1.  PTSD was incurred in the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for frozen feet have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

3.  The evidence submitted since the Board's May 1999 
decision denying entitlement to service connection for a low 
back disability is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 7105 (West 
2002); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for PTSD

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125, (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. As an initial matter, the Board 
notes that the service medical records reflect no psychiatric 
complaints or treatment.  At the time of military discharge, 
his psychiatric evaluation was normal.  

The veteran filed a claim for PTSD in August 1999.  In a 
December 1999 letter, a VA psychiatrist reported that the 
veteran was receiving treatment at a Day Hospital Program.  
The diagnosis was PTSD.  Outpatient treatment records reflect 
a diagnosis and on-going treatment for PTSD.  Therefore, the 
Board finds that the record supports a current diagnosis of 
PTSD.

Next, the veteran's current diagnosis has been related to 
military service.  Significantly, in a November 2003 letter, 
a VA psychiatrist related that the veteran reported fears of 
dying or being critically wounded, loss of friends in his 
unit, and experiences of combat.  The psychiatrist noted that 
the veteran continued "to participate in therapy for PTSD 
congruent to his experiences as a combatant in the Korean 
War.  His PTSD is directly related to his military service."  
Therefore, the medical evidence establishes that the 
veteran's current diagnosis of PTSD is related to active duty 
service.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In Suozzi, the Veterans 
Claims Court stressed that the veteran cannot be "detached 
and protected from events that affected his company."  More 
recently, the Veterans Claims Court concluded:

[t]he veteran . . . submitted his unit 
log and unit records . . . , independent 
descriptions of rocket attacks his unit 
experienced . . . , which would, when 
viewed in the light most favorable to the 
veteran, objectively corroborate his 
claim of having experienced rocket 
attacks . . . Although the unit records 
do not specifically state that the 
veteran was present during the rocket 
attacks, the fact that he was stationed 
with a unit that was present while such 
attacks occurred would strongly suggest 
that he was, in fact, exposed to the 
attacks.

See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

In this case, the veteran has reported various incidents as 
stressors while serving with Companies A, E, and K, 1st 
Battalion, 9th Regiment, 2nd Infantry Division, including loss 
of friends in combat, engaging in firefights, encountering 
resistance from the communists, and being injured with 
shrapnel.  He reported that the shrapnel was removed in the 
field and he was returned to combat without any follow-up 
treatment.   

Of record, is a medical extract showing that the veteran was 
a member of Co. K, 9th Infantry Regiment and was hospitalized 
from August 1-31, 1951, for unknown reasons, although the 
record reports that the veteran was treated on several 
occasions for malaria, including a period in August 1951.  A 
Morning Report from Co. K, 9th Infantry Regiment dated 
September 6, 1951, shows the veteran's name.  

Further, a response from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) dated in January 2004 
reflects that the September 1951 Command Report submitted by 
the 9th Infantry Regiment (9th Inf. Reg.) had been reviewed.  
The documents reportedly showed that the unit was heavily 
engaged in a heated battle as the month of September began.  
The document also indicated that it was one of the most 
difficult months of combat faced by the unit since its 
arrival in Korea.  The report further documented several 
firefights involving all elements of the 9th Inf. Reg.  

As to the issue of two friends identified by the veteran to 
have been killed, the USASCRUR report indicated that the 
available U.S. Army casualty database documents the deaths of 
the two soldiers, one in early September 1951 and the other 
later in the same month; however, the database did not show 
that the veteran had been wounded in action, as he reported.  
USASCRUR indicated that Morning Reports were not maintained 
at that facility and that an additional search may be 
conducted to verify if the soldiers killed in action were all 
assigned to the same unit.

In fact, of record are the Morning Reports from Co. K, 9th 
Infantry Regiment dated over a several day period in early 
September 1951.  The documentation reflects the death of one 
of the soldiers mentioned on September 1st, and the presence 
of the veteran in the unit on September 6th.  Another 
document reflects that the second soldier was a member of Co. 
C, 9th Infantry Regiment effective in early September 1951.  
This evidence places all three soldiers in the same Regiment 
at essentially the same time.

In this case, the service department records verify that the 
veteran was a member of the 9th Infantry Regiment in 
September 1951 during a period of heavy fighting.  Two 
soldiers identified by the veteran were members of the same 
Regiment and were killed in action in September 1951.  While 
the veteran's statements as to his participation in combat or 
being wounded in action cannot be directly confirmed, the 
Board finds that this evidence establishes sufficient 
verification of his alleged personal exposure to stressful 
events during military service.  See Pentecost, 16 Vet. 
App. at 128.  Significantly, the report of his stressors is 
consistent with the circumstances of service.  See 
38 U.S.C.A. § 1154(a).  

Based on the evidence verified by the service department 
records, and given the current diagnosis of PTSD, which has 
been medically linked to military service, with stressors 
consistent with service, the Board finds that the evidence is 
sufficient to corroborate that the stressors actually 
occurred.

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and in-
service stressors, and evidence consistent with combat 
stressors.  For those reasons, service connection for PTSD is 
granted.



II.  Entitlement to Service Connection for Frozen Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In correspondence received in September 2006, the veteran 
stated as follows:  "I would like to withdraw my appeal 
regarding my frozen feet."  

As the veteran has withdrawn the appeal as to his claim for 
frozen feet, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a Low 
Back Disorder

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective August 29, 2001).  These changes are 
prospective for claims filed on or after August 29, 2001, and 
are not applicable to the veteran's claim filed in June 1999.

After a review of the evidence, the Board finds that the 
veteran's claim should be reopened.  In support of his claim, 
he submitted a statement from his private physician dated in 
September 2004.  In essence, the private physician diagnosed 
degenerative arthritis of the lumbar spine and degenerative 
disc disease of the lumbar spine with bulge at L4-5.  The 
physician checked "yes" when asked if, in his opinion, the 
veteran's spinal condition was related to military service.

The Board finds that this medical opinion bears directly and 
substantively on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  At the time of the 
prior denial, there was an absence of a nexus opinion linking 
post-service pathology to service.  When accepted as true for 
the purposes of reopening, this cures one of the evidentiary 
defects that had previously existed.  As such, the claim is 
reopened and the appeal is granted to this extent.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2002 and November 2003.

Nonetheless, inasmuch as the Board granted service connection 
for PTSD and reopened the claim for a low back disorder, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law have not been completely satisfied.  Moreover, since the 
claim for frozen feet has been withdrawn the provisions of 
the VCAA are not for application.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent necessary.  


ORDER

Service connection for PTSD is granted.

Service connection for frozen feet is dismissed without 
prejudice.

The application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.


REMAND

Having determined that the claim for a low back disorder 
should be reopened, the Board finds that a remand is needed.  
Specifically, service medical records reflect complaints of 
low back pain.  Further, his private physician opined that 
the veteran's current low back pathology was related to 
active duty service.  However, his statement, without any 
medical foundation, is succinct, at best.  Therefore, the 
Board finds that a more thorough review of the claims file 
and a reasoned medical opinion is needed to better assess the 
veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1. Obtain pertinent outpatient treatment 
records from the VA Medical Center 
Brooklyn, New York, for the period from 
August 2004 to the present.

2.  Make arrangements with the 
appropriate medical facility for an 
examination and medical opinion regarding 
the relationship between the veteran's 
current low back complaints and active 
duty.  Specifically, the examiner is 
requested to review the claims file and 
express an opinion as to the following:

Does the record establish that the 
veteran's current low back disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service?  

In responding to this question, the 
examiner should provide the foundation on 
which he or she based the opinion.

3.  The AOJ shall comply with 38 C.F.R. 
§ 3.655.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


